Civil action on a life insurance policy here on former appeal. Creech v.Assurance Co., 224 N.C. 144.
There was verdict and judgment for defendant and plaintiff appealed.
The plaintiff contends that the insured paid the first annual premium on the policy and in addition paid four quarterly premiums during said year. The defendant contends that the insured, being unable to pay the first annual premium, arranged to convert the policy to a quarterly premium-payment policy. If the facts are as contended by the plaintiff, then the policy, by reason of its extension provisions, was in full force and effect at the time of the death of the insured. If as contended by defendant, it had lapsed. The jury answered the issue in *Page 480 
favor of the defendant. No prejudicial error is made to appear. The verdict and judgment must stand.
No error.